DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by devilliers (2017/0092496).

As to claim 1, figs 12-13 and associating texts, deVilliers discloses:
	
1. A semiconductor structure 105, comprising: a substrate 115, wherein the substrate includes a device region; a functional layer 111, on the substrate; a plurality of discrete sidewall spacers 112, on the functional layer in the device region, wherein adjacent sidewall spacers 113 are spaced apart by a first gap and a second gap, and the first gap and the second gap are alternately arranged; a core layer 114/124 on a sidewall surface of one side of the sidewall spacer, wherein the core layer 114/124 is disposed in the second gap; a second opening in the functional layer at a bottom of the second gap exposed by the sidewall 


    PNG
    media_image1.png
    645
    748
    media_image1.png
    Greyscale


As to claim 3, figs 12-13, deVilliers discloses:
3. The semiconductor structure according to claim 1, wherein: the substrate 115 further includes a preserved region. 

As to claim 4, figs 12-13 and associating texts, deVilliers discloses:
 
4. The semiconductor structure according to claim 1, further including:   a device layer on the substrate, wherein the device layer is made of a material different from the functional layer and the function layer is formed on the device layer.  

As to claim 5, figs 12-13 and associating texts, deVilliers discloses:

5. The semiconductor structure according to claim 4, wherein: the device layer is made of one or more of polysilicon, polycrystalline germanium, and polycrystalline silicon germanium. 
As to claim 6, figs 12-13 and associating texts, deVilliers discloses:
 
6. The semiconductor structure according to claim 4, wherein: the functional layer is made of one or more of silicon oxide, silicon oxynitride, and silicon nitride.  

As to claim 7, figs 12-13 and associating texts, deVilliers discloses:

7. The semiconductor structure according to claim 1, wherein: the device layer is made of one or more of silicon oxide, silicon nitride, silicon oxynitride, and an organic dielectric material.  

As to claim 8, figs 12-13 and associating texts, deVilliers discloses:

8. The semiconductor structure according to claim 1, wherein: the functional layer is made of one or more of silicon oxide, silicon nitride, silicon oxynitride, and an organic dielectric material.  

Allowable Subject Matter
Claims 2, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813